

116 HR 4329 RH: ESG Disclosure Simplification Act of 2019
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 290116th CONGRESS2d SessionH. R. 4329[Report No. 116–365]IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2019Mr. Vargas (for himself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesJanuary 7, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union,
			 and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on September 13, 2019A BILLTo provide for disclosure of additional material information about public companies and establish a
			 Sustainable Finance Advisory Committee, and for other purposes.
	
 1.Short titleThis Act may be cited as the ESG Disclosure Simplification Act of 2019. 2.ESG disclosures (a)In generalSection 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end the following:
				
					(k)ESG disclosures
 (1)In generalEach issuer the securities of which are registered under section 12 or that is required to file annual reports under section 15(d) shall disclose in any proxy or consent solicitation material for an annual meeting of the shareholders—
 (A)a clear description of the views of the issuer about the link between ESG metrics and the long-term business strategy of the issuer; and
 (B)a description of any process the issuer uses to determine the impact of ESG metrics on the long-term business strategy of the issuer.
 (2)ESG metrics definedIn this subsection, the term ESG metrics has the meaning given the term in part 210 of title 17, Code of Federal Regulations as amended pursuant to subsection (b) of the ESG Disclosure Simplification Act of 2019..
			(b)Rulemaking
 (1)In generalThe Securities and Exchange Commission (in this Act referred to as the Commission) shall amend part 210 of title 17, Code of Federal Regulations (or any successor thereto) to— (A)require each issuer, in any filing of the issuer described in such part that requires audited financial statements, to disclose environmental, social, and governance metrics (in this Act referred to as ESG metrics); and
 (B)define ESG metrics. (2)Sustainable Finance Advisory CommitteeThe Sustainable Finance Advisory Committee established pursuant to section 4(k) of the Securities and Exchange Act of 1934 shall, not later than 180 days after the date of the first meeting of such Committee, submit to the Commission recommendations about what ESG metrics the Commission should require issuers to disclose.
 (3)MaterialityIt is the sense of Congress that ESG metrics, as such term is defined by the Commission pursuant to paragraph (2), are de facto material for the purposes of disclosures under the Securities Exchange Act of 1934 and the Securities Act of 1933.
 (4)Incorporation of international standardsWhen amending part 210 of title 17, Code of Federal Regulations (or any successor thereto) pursuant to paragraph (1), the Commission may, as the Commission determines appropriate, incorporate any internationally recognized, independent, multi-stakeholder environmental, social, and governance disclosure standards.
 (5)Location of disclosureAny disclosure required by paragraph (1) may be included in a notes section of the filing. (6)Delay for small issuersThe Commission may use a phased approach when applying any amendments made pursuant to paragraph (1) to small issuers and may determine the criteria by which an issuer qualifies as a small issuer for purposes of such phased approach.
 3.Sustainable Finance Advisory CommitteeSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end the following:
			
				(k)Sustainable Finance Advisory Committee
 (1)EstablishmentThe Securities and Exchange Commission (in this subsection referred to as the Commission) shall establish a permanent advisory committee to be called the Sustainable Finance Advisory Committee (in this subsection referred to as the Committee). (2)Duties of CommitteeThe Committee shall—
 (A)submit a report to the Securities and Exchange Commission not later than 18 months after the date of the first meeting of the Committee that—
 (i)identifies the challenges and opportunities for investors associated with sustainable finance; and (ii)recommends policy changes to facilitate the flow of capital towards sustainable investments, in particular environmentally sustainable investments;
 (B)when solicited, advise the Commission on sustainable finance; and (C)communicate with individuals and entities with an interest in sustainable finance.
						(3)Membership
						(A)Members
 (i)In generalThe Committee shall consist of no more than 20 members who shall each serve for one four-year term. (ii)RepresentationEach member shall represent individuals and entities with an interest in sustainable finance, such as—
 (I)experts on sustainable finance; (II)operators of financial infrastructure;
 (III)entities that provide analysis, data, or methodologies that facilitate sustainable finance; (IV)insurance companies, pension funds, asset managers, depository institutions, or credit unions; or
 (V)other financial institutions that intermediate investments in sustainable finance or manage risks related to sustainable development.
 (iii)Representation of interestsA member may not represent a single individual or entity and shall represent types of individuals and entities with similar interests in sustainable finance.
							(B)Selection
 (i)In generalThe Commission shall— (I)publish criteria for selection of members on the website of the Commission and in the Federal Register; and
 (II)solicit applications for membership on the website of the Commission and in the Federal Register. (ii)Equal shareFrom the individuals who submit applications for membership, each Commissioner of the Commission shall select an equal number of the members of the Committee.
 (C)PayMembers may not receive pay by reason of their service on the Committee but may receive travel or transportation expenses in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (D)Member transparencyThe name of each member and the types of individuals and entities that such member represents shall be published on the website of the Commission.
 (E)StaffThe Committee shall be supported by staff from the Office of the Investor Advocate of the Commission that are dedicated to environmental, social and governance (in this subsection referred to as ESG) issues.
 (F)Authorization of appropriationThere are authorized to be appropriated such sums as are necessary to finance costs associated with staff dedicated to ESG issues in the Office of the Investor Advocate of the Commission.
 (4)Sustainable financeFor the purposes of this subsection, the term sustainable finance means the provision of finance with respect to investments taking into account environmental, social, and governance considerations.
 (5)SEC ResponseThe Commission shall, not later than 6 months after the date on which the Committee submits a report to the Commission pursuant to paragraph (2)(A), publish a response to such report..
		January 7, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union,
			 and ordered to be printed